Exhibit 10.141

 

 

 

Dollar Thrifty Automotive Group, Inc.

Director Compensation

Effective 2007 Until Modified

 

Directors who are not officers or employees of Dollar Thrifty Automotive Group,
Inc. (“DTAG”) will be paid an annual retainer of $35,000 payable in shares of
DTAG stock. Committee chairmen will also be paid an additional retainer in
shares of DTAG stock, with the Governance Committee chairman receiving $5,000,
and the Human Resources and Compensation Committee chairman receiving $7,500. An
attendance fee of $1,000 payable in DTAG stock or cash will be paid for each
meeting of the Board of Directors and Committee meeting. In addition, the
Chairman of the Board of Directors is paid an additional $150,000 annually. For
the calendar year 2007 only, the Chairman of the Board of Directors will be paid
additional, non-recurring compensation of $50,000 for extraordinary services.

 

All Audit Committee members receive $18,000 annually instead of meeting
attendance fees, in each case payable in either cash or DTAG stock. In addition
to the $18,000 annual fee, the Audit Committee chairman will also receive a
$10,000 retainer annually in shares of DTAG stock.

 

Each calendar year, non-employee directors will be provided a grant of 2,930
shares of DTAG restricted stock.

 

The non-employee directors will also receive the use of two vehicles while
serving as a director, together with routine maintenance, tags, and insurance
coverage.

 

Rental cars will be provided to directors without charge for product and service
evaluation.

 

 

 

 

 

 